--------------------------------------------------------------------------------

Exhibit 10.8
 
L3 TECHNOLOGIES, INC.
AMENDED AND RESTATED 2012 CASH INCENTIVE PLAN
(As amended through February 21, 2017)



1.
Purpose of the Plan



The purpose of the Plan is to enable the Company and its Subsidiaries to
attract, retain, motivate and reward executive officers and key employees by
providing them with the opportunity to earn competitive compensation directly
linked to the Company’s performance or otherwise.



2.
Definitions



The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:


(a)           “Affiliate” shall mean, with respect to any entity, any entity
directly or indirectly controlling, controlled by, or under common control with,
such entity.


(b)           “Board” shall mean the Board of Directors of the Company.


(c)           “Cause” shall mean the Participant’s (1) intentional failure to
perform reasonably assigned duties, (2) dishonesty or willful misconduct in the
performance of duties, (3) engaging in a transaction in connection with the
performance of duties to the Company or its Subsidiaries which transaction is
adverse to the interests of the Company and is engaged in for personal profit or
(4) willful violation of any law, rule or regulation in connection with the
performance of duties (other than traffic violations or similar offenses).


(d)           “Change in Control” shall have the meaning assigned to such term
under the Company’s Equity Plan.


(e)           “Code” shall mean the Internal Revenue Code of 1986, as amended,
or any successor thereto, and the regulations and guidance promulgated
thereunder.


(f)           “Committee” shall mean the Compensation Committee of the Board (or
a subcommittee thereof), or such other committee of the Board consisting solely
of at least two individuals who are intended to qualify as “outside directors”
within the meaning of Section 162(m) of the Code, to which the Board has
delegated power to act under or pursuant to the provisions of the Plan.


(g)           “Company” shall mean L3 Technologies, Inc., a Delaware
corporation.


(h)           “Covered Employee” shall have the meaning set forth in Section
162(m) of the Code.
 

--------------------------------------------------------------------------------

(i)            “Disability” or “Disabled” shall mean, unless otherwise agreed by
the Company (or any of its Subsidiaries) in a written agreement or employment
letter with such Participant, that the Participant, as a result of incapacity
due to physical or mental illness, becomes eligible for benefits under the
long-term disability plan or policy of the Company or a Subsidiary in which the
Participant is eligible to participate.  The Disability determination shall be
in the sole discretion of the Committee.


(j)            “Equity Plan” shall mean the Company’s Amended and Restated 2008
Long Term Performance Plan, as amended, or any successor plan thereto.


(k)           “First Quarter” shall mean the period of calendar days during a
given Performance Period that is equal to the lesser of (i) 25% of the full
number of calendar days falling within such Performance Period or (ii) 90 days.


(l)            “Participant” shall mean each officer of the Company and other
key employee of the Company or any of its Subsidiaries whom the Committee
designates as a participant under the Plan.
 
(m)           “Performance Period” shall mean each fiscal year of the Company or
such shorter or longer period, as determined by the Committee.


(n)           “Plan” shall mean this L3 Technologies, Inc. Amended and Restated
2012 Cash Incentive Plan, as set forth herein and as may be amended and in
effect from time to time.


(o)           “Retirement” shall mean that the Participant (1) terminates
employment with the Company and its Subsidiaries other than for Cause (and is
not subject to termination for Cause at the time of such termination), (2) is
available for consultation with the Company or its Subsidiaries at the
reasonable request of the Company or its Subsidiaries and (3) terminates
employment on or after attaining age 65 and completing at least five years of
service in the aggregate with the Company and its Subsidiaries (which service
must be continuous through the date of termination except for a single break in
service that does not exceed one year in length).


(p)           “Section 409A” shall mean Section 409A of the Code and any rules,
regulations and other official guidance promulgated thereunder.

 
(q)           “Service Recipient” shall mean the Company, any of its
Subsidiaries, or any of its Affiliates that satisfies the definition of “service
recipient” within the meaning of Treasury Regulation Section 1.409A-1 (or any
successor regulation), with respect to which the person is a “service provider”
(within the meaning of Treasury Regulation Section 1.409A-1(or any successor
regulation).


(r)           “Share” shall mean a share of common stock of the Company.


(s)           “Subsidiary” shall mean, as to any person, any corporation,
association, partnership, joint venture or other business entity of which 50% or
more of the voting stock or other equity interests (in the case of entities
other than corporations) is owned or controlled (directly or indirectly) by that
entity, or by one or more of the Subsidiaries of that entity, or by a
combination thereof.
 
2

--------------------------------------------------------------------------------




3.
Administration



(a)           The Plan shall be administered and interpreted by the Committee;
provided, however, that the Board may, in its sole discretion, take any action
delegated to the Committee under this Plan as it may deem necessary; provided
that the Plan shall, to the extent reasonably possible, be administered and
interpreted by the Committee in a manner which would be expected to cause any
award intended to be qualified as performance-based compensation under Section
162(m) of the Code to so qualify.  The Committee shall establish the performance
objective(s) for any Performance Period in accordance with Section 4 and certify
whether and to what extent such performance objective(s) have been obtained. 
Any determination made by the Committee under the Plan shall be final,
conclusive and binding on the Company, any of its Subsidiaries, any Participant
and any other person dealing with the Plan.


(b)           The Committee may employ such legal counsel, consultants and
agents (including counsel or agents who are employees of the Company or any of
its Subsidiaries) as it may deem desirable for the administration of the Plan
and may rely upon any opinion received from any such counsel or consultant or
agent and any computation received from such consultant or agent.  All expenses
incurred in the administration of the Plan, including, without limitation, for
the engagement of any counsel, consultant or agent, shall be paid by the
Company.  No member or former member of the Board or the Committee shall be
liable for any act, omission, interpretation, construction or determination made
in connection with the Plan other than as a result of such individual’s willful
misconduct.


(c)           The Committee may delegate to the officers or employees of the
Company the authority to make grants under the Plan and execute and deliver
those instruments and documents, to do all acts and things, and to take all
other steps deemed necessary, advisable or convenient for the effective
administration of this Plan in accordance with its terms and purpose, except
that the Committee may not delegate any discretionary authority to grant or
amend an award or with respect to substantive decisions or functions regarding
this Plan as these relate to any grants made to an “executive officer” as
defined in Rule 3b-7 under the Securities Exchange Act of 1934, as amended.
 
3

--------------------------------------------------------------------------------

4.
Incentive Compensation



(a)           Performance Criteria.  No later than the last day of the First
Quarter of a given Performance Period (or such other date as may be required or
permitted under Section 162(m) of the Code), the Committee shall establish the
performance objective or objectives that must be satisfied in order for a
Participant to receive incentive compensation for each such Performance Period. 
The Committee may establish different performance objectives for each
Performance Period, and may provide for multiple, overlapping Performance
Periods hereunder.  Any performance objective(s) established hereunder will be
based upon the achievement of one or more of the following criteria or any
combination thereof, as determined by the Committee: (i) consolidated income
before or after taxes (including income before interest, taxes, depreciation and
amortization); (ii) EBIT or EBITDA; (iii) operating income or operating margin;
(iv) net income; (v) net income or earnings per Share; (vi) book value per
Share; (vii) return on equity; (viii) expense management (including without
limitation, total general and administrative expense percentages); (ix) return
on investment or on invested capital; (x) improvements in capital structure;
(xi) profitability of an identifiable business unit or product; (xii)
maintenance or improvement of profit margins; (xiii) stock price; (xiv) market
share; (xv) revenue or sales (including, without limitation, net loans charged
off and average finance receivables); (xvi) costs (including, without
limitation, total general and administrative expense percentage); (xvii) cash
flow or net funds provided; (xviii) working capital; (xix) total debt
(including, without limitation, total debt as a multiple of EBIT or EBITDA),
(xx) orders and (xxi) total stockholder return. The foregoing criteria may
relate to the Company, one or more of its Subsidiaries, one or more of their
respective divisions or business units, or any combination of the foregoing, and
may be applied on an absolute basis and/or be relative to one or more peer group
companies or indices, or any combination thereof, all as the Committee shall
determine.  The Committee may provide, at the time when performance objectives
are established with respect to a Performance Period (or at such later date as
may be permitted under Section 162(m) of the Code), for the adjustment of such
performance objectives as it deems equitable in recognition of unusual or
non-recurring events affecting the Company, changes in applicable tax laws or
accounting principles, or such other factors as the Committee may determine to
be appropriate, including, without limitation, the gain or loss on disposal of a
business segment.  In the event of an equity restructuring, as defined in
Financial Accounting Standards Board Accounting Standards Codification 718-10
(formerly Statement of Financial Accounting Standards 123R), that affects the
Shares, the Committee shall adjust any and all previously established
Share-based performance objectives affected by such restructuring (including
without limitation any performance objectives based on stock price) so as to
preserve (without enlarging) such Participant’s incentive compensation
opportunity in respect thereof, with the manner of such adjustment to be
determined by the Committee in its sole discretion and in a manner consistent
with Section 162(m) of the Code, to the extent applicable.
 
(b)           Incentive Compensation Targets; Discretionary Compensation.


(i)          No later than the last day of the First Quarter of a given
Performance Period (or such other date as may be required or permitted under
Section 162(m) of the Code), the Committee shall establish target incentive
compensation amounts for each individual Participant, representing each such
Participant’s incentive compensation opportunity to the extent that the
applicable performance objectives for such Performance Period are achieved.


(ii)          The Committee may, in its sole discretion, grant such
discretionary compensation, if any, to such Participants, if any, as the
Committee may determine, in respect of any given Performance Period, that is not
subject to the requirements of Section 4(a) and (c) of this Plan.
 
4

--------------------------------------------------------------------------------

(c)           Determination of Incentive Compensation Earned/Maximum Amount
Payable.  As soon as practicable after the applicable Performance Period ends,
the Committee shall (x) determine (i) whether and to what extent any of the
performance objective(s) established for the relevant Performance Period under
Section 4(a) have been satisfied and certify to such determination, and (ii) the
actual amount of incentive compensation to which such Participant shall be
entitled, taking into consideration the extent to which the performance
objective(s) have been met and such other factors as the Committee may deem
appropriate pursuant to Section 4(d), and (y) cause such incentive compensation
to be paid to such Participant in accordance with Section 5.  Any provision of
this Plan notwithstanding, in no event shall any Participant earn incentive
compensation under this Plan in respect of any fiscal year in excess of
$10,000,000 (such maximum incentive compensation amount to be proportionately
adjusted for Performance Periods that are shorter or longer than one year, with
multiple incentive opportunities considered in the aggregate in the case where
multiple, overlapping Performance Periods are established hereunder).


(d)           Negative Discretion.  Notwithstanding anything else contained in
Section 4(c), 4(e) or 4(h) to the contrary, the Committee shall have the right,
to the extent it so provides at the time when performance objectives are
established with respect to a Performance Period, (i) to reduce or eliminate the
amount otherwise payable to any Participant under Section 4(c) based on
individual performance or any other factors that the Committee, in its sole
discretion, shall deem appropriate and (ii) to establish rules or procedures
that have the effect of limiting the amount payable to each Participant to an
amount that is less than the maximum amount otherwise authorized under Section
4(c).


(e)           Qualified Termination of Employment.  Unless otherwise specified
by the Committee at the time when performance objectives are established with
respect to a Performance Period, if prior to the last day of any Performance
Period for which a Participant is eligible to receive incentive compensation
hereunder, the Participant’s employment is terminated: (1) by reason of death or
Disability, (2) by Retirement at least one year after the first day of the
Performance Period, or (3) by the Company without Cause (each, a “Qualified
Termination”), then subject to Section 4(d), such Participant shall receive an
amount of incentive compensation equal to the incentive compensation otherwise
payable to such Participant based upon actual Company performance for the
applicable Performance Period, multiplied by a fraction, the numerator of which
is the number of days (or, in the case of Performance Periods exceeding one year
in length, the number of completed months) that have elapsed during the
Performance Period prior to and including the date of the Qualified Termination,
and the denominator of which is the total number of days (or, in the case of
Performance Periods exceeding one year in length, the total number of months) in
the Performance Period.
 
(f)           Other Termination of Employment.  Unless otherwise determined by
the Committee in a manner consistent with Section 162(m) of the Code (to the
extent applicable) and except as may otherwise be provided in Section 4(e)
above, no incentive compensation shall be payable under this Plan in respect of
any Performance Period to any Participant whose employment terminates prior to
the last day of such Performance Period.


(g)           Partial Performance Period.  To the extent permitted under Section
162(m) of the Code, if a Participant is hired or rehired by the Company (or any
of its Subsidiaries) after the beginning of a Performance Period for which
incentive compensation is payable hereunder, such Participant may, if determined
by the Committee, receive an amount of incentive compensation equal to the
incentive compensation otherwise payable to such Participant based upon actual
Company performance for the applicable Performance Period, multiplied by a
fraction, the numerator of which is the number of days (or, in the case of
Performance Periods exceeding one year in length, the number of completed
months) of active employment with the Company (or any of its Subsidiaries)
during the Performance Period and the denominator of which is the total number
of days (or, in the case of Performance Periods exceeding one year in length,
the total number of months) in the Performance Period or such other amount as
the Committee may deem appropriate.
 
5

--------------------------------------------------------------------------------

(h)           Change in Control. Unless otherwise specified by the Committee at
the time when performance objectives are established with respect to a
Performance Period, in the event of a Change in Control prior to the last day of
any Performance Period hereunder, then subject to Section 4(d), each Participant
eligible to receive incentive compensation thereunder shall receive an amount of
incentive compensation based upon achievement at the “target” level of the
applicable performance objectives (or, if otherwise determined in the sole
discretion of the Committee as constituted immediately prior to the Change in
Control,  an amount of incentive compensation based upon such higher level of
Company performance actually achieved when considered in light of the reduced
Performance Period), multiplied by a fraction, the numerator of which is the
number of days (or, in the case of Performance Periods exceeding one year in
length, the number of completed months) that have elapsed during the Performance
Period prior to and including the date of the Change in Control, and the
denominator of which is the total number of days (or, in the case of Performance
Periods exceeding one year in length, the total number of months) in the
Performance Period.


(i)            Forfeiture/Clawback.  The Committee may, in its sole discretion,
specify that the Participant’s rights, payments, and benefits with respect to
any payment of incentive compensation made hereunder shall be subject to
reduction, cancellation, forfeiture or recoupment upon the occurrence of certain
specified events, in addition to any otherwise applicable vesting or performance
conditions of such incentive compensation. Such events may include, but shall
not be limited to, termination of employment for cause, termination of the
Participant’s provision of services to the Company or any of its Subsidiaries,
breach of noncompetition, confidentiality, or other restrictive covenants that
may apply to the Participant, or restatement of the Company’s financial
statements to reflect adverse results from those previously released financial
statements.



5.
Payment



(a)           In General.  Except as otherwise provided hereunder, payment of
any incentive compensation amount determined under Section 4 shall be made to
each Participant as soon as practicable after the Committee certifies that one
or more of the applicable performance objectives have been attained or, in the
case of any incentive compensation payable under the provisions of Section 4(d)
or 4(h), after the Committee determines the amount of any such incentive
compensation; provided, however, that in any event all payments made hereunder
shall be in accordance with or exempt from the requirements of Section 409A.


(b)           Form of Payment.  All incentive compensation payable under this
Plan shall be payable in cash.
 
6

--------------------------------------------------------------------------------

6.
General Provisions



(a)           Effectiveness of the Plan.  The Plan (prior to the amendment and
restatement thereof) was originally adopted by the Board of Directors of L-3
Communications Holdings, Inc. (“Holdings”) and became effective upon approval by
the shareholders of Holdings on April 24, 2012.  The Plan (as amended and
restated effective February 21, 2017) is being submitted for shareholder
approval at the Company’s 2017 shareholders meeting.  If the Company’s
shareholders approve the Plan at the Company’s 2017 shareholders meeting, it is
anticipated that shareholders will again vote to re-approve the Plan no later
than the day of the first meeting of shareholders of the Company that occurs in
2022.


(b)           Amendment and Termination.  The Board or the Committee may at any
time amend, suspend, discontinue or terminate the Plan; provided, however, that
no such amendment, suspension, discontinuance or termination shall adversely
affect the rights of any Participant in respect of any Performance Period that
has already commenced, and no such action shall be effective without approval by
the shareholders of the Company to the extent necessary to continue to qualify
the amounts payable hereunder to Covered Employees as under Section 162(m) of
the Code, if such amounts are otherwise intended by the Committee to be so
qualified.


(c)           No Right to Continued Employment or Awards.  Nothing in this Plan
shall be construed as conferring upon any Participant any right to continue in
the employment of the Company or any of its Subsidiaries.  No Participant shall
have any claim to be granted any award, and there is no obligation for
uniformity of treatment of Participants or beneficiaries.  The terms and
conditions of awards and the Committee’s determinations and interpretations with
respect thereto need not be the same with respect to each Participant (whether
or not the Participants are similarly situated).


(d)           No Limitation on Corporate Actions.  Nothing contained in the Plan
shall be construed to prevent the Company or any of its Subsidiaries from taking
any corporate action which is deemed by it to be appropriate or in its best
interest, whether or not such action would have an adverse effect on any awards
made under the Plan.  No employee, beneficiary or other person shall have any
claim against the Company or any of its Subsidiaries as a result of any such
action.


(e)           Nonalienation of Benefits.  No Participant or beneficiary shall
have the power or right to transfer, anticipate, or otherwise encumber the
Participant’s interest under the Plan.  The Company’s obligations under this
Plan are not assignable or transferable except to (i) a corporation which
acquires all or substantially all of the Company’s assets or (ii) any
corporation into which the Company may be merged or consolidated.  The
provisions of the Plan shall inure to the benefit of each Participant and the
Participant’s beneficiaries, heirs, executors, administrators or successors in
interest.


(f)            Withholding.  A Participant may be required to pay to the Company
or any of its Subsidiaries, and the Company or any of its Subsidiaries shall
have the right and is hereby authorized to withhold from any payment due under
this Plan or from any compensation or other payment otherwise owing to the
Participant, applicable withholding taxes with respect to any payment under this
Plan, and to take any such actions as may be deemed necessary in the opinion of
the Company to satisfy all obligations for the payment of such withholding
taxes.


(g)           Severability.  If any provision of this Plan is held
unenforceable, the remainder of the Plan shall continue in full force and effect
without regard to such unenforceable provision and shall be applied as though
the unenforceable provision were not contained in the Plan.
 
7

--------------------------------------------------------------------------------

(h)           Governing Law.  The Plan shall be governed by and construed in
accordance with the laws of the State of New York without regard to conflicts of
laws.


(i)            Headings.  Headings are inserted in this Plan for convenience of
reference only and are to be ignored in a construction of the provisions of the
Plan.


(k)           Compliance with Section 409A.  The Plan is intended to comply with
or be exempt from Section 409A and will be interpreted in a manner intended to
comply with Section 409A.  Notwithstanding anything herein to the contrary, if
at the time of the Participant’s separation from service with any Service
Recipient the Participant is a “specified employee” as defined in Section 409A,
and the deferral of the commencement of any payments or benefits otherwise
payable hereunder as a result of such separation from service is necessary in
order to prevent the imposition of any accelerated or additional tax under
Section 409A, then the Company will defer the commencement of the payment of any
such payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to the Participant) until the date that is
six months and one day following the Participant’s separation from service with
all Service Recipients (or the earliest date as is permitted under Section
409A), if such payment or benefit is payable upon a separation from service with
any Service Recipient.  Each payment made under the Plan shall be designated as
a “separate payment” within the meaning of Section 409A.

 
8

--------------------------------------------------------------------------------